Citation Nr: 1747273	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-42 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for an arterial disorder, claimed as a cerebral vascular accident (stroke).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a disability rating in excess of 10 percent prior to April 15, 2015, and entitlement to a compensable rating thereafter for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, and is the recipient of the Army Commendation Medal, with Valor Device.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York and Providence, Rhode Island.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection Claims

Hypertension

The Veteran has initiated a claim for service connection for hypertension.  He has alternatively asserted that his disability may have initially manifested in service, may be the result of his service-connected posttraumatic stress disorder (PTSD), or may have been caused by his exposure to Agent Orange.  To date, the Veteran has not been afforded a VA examination in response to this claim.  A review of the Veteran's outpatient treatment notes from the Brooklyn, Bronx, and New York VAMCs indicates he has been treated for hypertension since the early 1990's.  The Veteran's STRs do not indicate he was diagnosed with hypertension in service; however, it does not appear he underwent a separation examination, and the Veteran has reported that he experienced high blood pressure therein.  Based on the foregoing, the Board finds a VA examination is necessary to address this issue. 

Arterial Disability

In October 2015, the Veteran introduced a claim for service connection for a stroke.  Thereafter, in a February 2016 decision, the RO denied service connection.  At that time, the RO determined the Veteran's outpatient treatment records failed to show he had been diagnosed with or treated for a stroke.  However, his representative recently indicated the Veteran was treated for a transient ischemic attack (TIA) at the Center Hudson Valley VAMC in January 2009.  In this respect, the Board observes that the effects of a TIA are similar to those caused by a cerebral vascular accident, and the Veteran has reported ongoing manifestations associated with this event.  The Board has sympathetically taken his claim for a stroke to constitute a claim for an arterial disability, as the Veteran is clearly requesting service connection for stroke-like symptoms and is not competent to medically identify the precise diagnosis of those symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a September 2017 brief, his representative asserted the Veteran's TIA may be either the result of his service-connected PTSD, or alternatively, may have been caused by his exposure to Agent Orange.  The Board finds a VA examination and opinion is also necessary prior to adjudication of this issue.  

Heart Disability

The Veteran initiated a claim for service connection for a heart disability in August 2015.  Thereafter, he underwent a VA examination in September 2015.  At that time, the examiner determined the Veteran had not ever been treated for a cardiovascular disability.  The Veteran underwent only a chest x-ray and electrocardiogram (EKG) during his examination, as the examiner found no indication for additional testing such as an exercise stress test or echocardiogram, based on the Veteran's prior medical history.  However, after the August 2015 VA examination was conducted, the RO obtained additional outpatient treatment records from the Brooklyn VAMC in May 2017.  These records show extensive treatment for "chronic angina."  The Board observes that pursuant to 38 C.F.R. § 3.309(e), ischemic heart disease includes "stable, unstable, and Prinzmetal's angina."  Based on this newly received evidence establishing the potential presence of a qualifying ischemic heart disease, which was not associated with the file at the time the September 2015 VA examination was conducted, the Board finds a new VA examination is necessary. 

Increased Rating

Finally, the Board notes the Veteran last underwent a VA audiological examination in May 2015.  In a September 2017 statement, the Veteran's representative indicated his hearing loss has worsened.  Additionally, his representative also argued the May 2015 rating decision that reduced the Veteran's disability evaluation to a noncompensable rating may have been premature, as sustained improvement had not been established in accordance with 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the foregoing, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected hearing loss.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.  

3.  Additionally, the Veteran must be afforded an appropriate VA examination for his claimed hypertension disability. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability the claimed disability of hypertension : 

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's reports of elevated blood pressure, or exposure to Agent Orange therein;

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran must also be afforded an appropriate VA examination for his claimed arterial disorder. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Relative to the Veteran's claimed transient ischemic attack (TIA), based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability the claimed disability: 

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his exposure to Agent Orange therein;

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  In addition, the Veteran must be afforded an appropriate VA examination for his claimed heart disability. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Based on a review of the Veteran's pertinent history and the examination results, the examiner should initially state whether the Veteran's diagnosis of "chronic angina," noted in his Brooklyn VAMC treatment records, is either stable, unstable, and Prinzmetal's angina.  

With respect to any other diagnosed heart disability, the examiner should state an opinion with respect to whether there is a 50 percent or better probability the disability: 

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his exposure to Agent Orange therein;

b) was caused by his service-connected PTSD; or

c) was permanently worsened by his service-connected PTSD.  

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


